1544 (Rare. 021% CIVIL COVER SHEET

The 2S 44 civil cower sheet and the infirmation contained herein neither replace por supplamort ihe filing asd serviee of pleadings or oiber papers os required by law, mucepl as
provided by local ules of cour. This form, approved by the Sudicial Conference of the United States in Seplember 1974, is required for the use of ihe Clerk aftoun for the
Purpees OF initiating the civil deckel shoal. 0k IVSTRLCTIOVY OY WENT PACE OF THES hora)

 

L ta) PLAINTIFFS DEFENDANTS
Steve Sands Epiceiraam LLC
(bh) County of Residence of first Listed Plintify New “fork County of Residence of Virst Listed Defendant Wake
(TCE PT IV OLS PLAINTIFF CASE OA OLE. PATI CARES ONT
SOTE: [SN LAND CONDEMNATION CASES USE THE LOCA TEIN OF
THE TRACT OP LAND INVOLVED,

(¢)) Atiomeys ¢fiem Name, tabla, ad Tk bow Niomber| ALLIES Ay Krenn)

 

Richard Liabowliz. Liebowitz Law Firm. PLUG. 41 Sunrise Plaza. Suite

 

 

 

 

 

 

 

 

 

 

IL BASIS OF JURISDICTIONS (Piscean “0° te Gos tor ody) I. CITIZENSHIP OF PRINCIPAL PARTIES (face an 0 te One Bor er Pin
ORoy Ohverndy Coo Gli and! Cher Bee for ioadanl)
01 US. Govemncn Aa Federal Question. PTF DEBE PTF HEF
Aainiiif (OLE Gonermnaed Mot or Pav Citi of This Sigic a1 To) dscerpontied or Principal Mace J4 O04
of Busiacas [a Thi Static
2 US. Gorcmncn 4 Dicnity Cithen of Anciber State Q2 OF 2 decerponied aed Principal Place as o84
Tieiertarit Gralicate Citicorp of Aovitex Jn Stem if) of Busines In Another Sine
Cittom or Subject of a a3 9 Fercign Nation G6 O84
Fonwien Country
Iv. NATURE OF SUIT ttiscean “4° oe Gee For Soh: Chick here for, Nature of Suit Code Descriptions.
ame TOE RTT aa —— [OETA —)
110 fnurance PERSONAL INIURY PERSONAL ISIURY = [625 Drug Relsied Seicare 0 422 Appeal 24 DISC 144 375 Fale Claims Aci
O 120 Marne 310 Aplanc MSS Permonal Injery - of Property 2] USC EO 423 Withckaowal 376 Qui Tam (31 LC
150 Miller Aci D915 Adela Prevtaci Prestaci Liability 7 680 Ciker USC LT LTDAall
140 Negotiable Instrumecni Liakility Ol MST Health Carn! O 400 Stoic Keapporiionmeni
F130 Recovery of Overpayment [0 320 Assauk, Libel & Phanmaccutical [g CRCRER TY CATT 410 Antirusi
& Enforcenert of Tuderenil Shocker Perecreal Jajury E20 Copyrighia 430 Baaks and Banking
Vo 15) Medicare Aci 1 330 Federal Employers’ Product Liability O BSD Poicrt O 450 Commence
OV 152 Beccvery of Ti cfaulied Liakility 268 Askesios Personal O &a5% Paicré - Abbrenvdigied O 460 Deporisiion
Studeni ‘Loans 7 S40 Pdborira: Injury Product New Drug Application OO 470 Rackriecer Isfucnced ard
fExchicks Vricrans] TSS Whine Produci Liability __ 0 BAO Tredemork Comupt Organizations
OF 153 Recovery of Overpayrecni Liakility PERSON AL PROPERTY LABCMR | SOCAL SECURITY | O 480 Corgurecr Credit
of Veicran‘s Bemctiis TF S30 Motor Vichicle 1 270 Other Froud 710 Far Labor Stondanis O Bo] ALA LS 485 Telephosc Cormurecr
160 SieekhoHers’ Suits 358 Motor Webiele 30) Tenth in Lerdiag Aci O 52 Bbek Lusg (923) Protection Avct
7 180 Other Comiract Product Liability 7 340 Other Pero! F720 Labor'Managemcri 0 RS DOOD ce 7 ABO Cone Sa TH
195 Conteact Predect Liability [0 960 Ober Peroooal Property Darrcoer Relstion O Bid S800 Title BVT OO 280 SecurtiawC omrodiiics’
196 Foocher Injury 385 Property Darr M40 Rader Laker chet O BS ASTON Exchange
OD S82 Perec] Inpury - Product Lisbdity 731 Family and Medical O80 Other Siatuiory Actions
Merlical Malpractice Leawe Jict 49) Agricaliural Acts
PRIOR FRITTERS | 780 Ciber Labor Litiestion © |_ BEDEMAL TAM SUDDS (7) 293 Environmental Maticrs
O 210 Land Condemnation 440 Cather Civil Righis Habeas (Corpus: 791 Empkawec Rectiremecai O B70 Tore (US. Poiniiff 7 295 Freedom of Information
O20 Fecha 44] Voting 7 463. Alion Detainee Income: Security uci or Dritndani] Aci
230 Feeat Lease & Ejecirrani OF 42 Enployneni TF SLO Motions io Waco O EF] [RS—Third Party O 286 Asbitrtion
J 240 Torts to Land 44h Howing Sarai crese 26 LSC TED! OD 29 A denisistrative Procedure
5 Tort Preduct: Liability Accommodations 1 430 Ciencrl Aceh "Review or Appeal of
280. All Other Real Property = 0 445 Amer. wDigbilitee- | $95 Death Penalty | (ailukath | Agency Discision
Employment Cuber: 462 Koteralteation Applicaiion F380 Coratitutionality of
0-46 Auer, w'Diabilities-]O M0 Manders & Other = [O 465 Other Immigration Siaic Statuice
Other 1 S50 Civil Rights Avetions
1 44 Education 7 483 Pree Condition
O 360 Civil Deisince -
Condition of
Canfincrani

 

 

 

 

 

 

We (QVRUIGIIN Pisce an “N° te oe Bor Gly

 

 

 

 

 

 

 

 

a Original, 92 Removed from 303 Remearkded from 24 Beinsaiedor O 2 transfered from O 4 Multkdisirict Ol #8 Mlultkdisirict
Proceeding Slate Cour Appel late Court Reoped Another District Litigation - Litigation -
face lin Trunsier Girect Fike
Cite I eS il Slalube under which you are filing (its wat cite juriedictial atetaten wetens diversity |:
VI. CAUSE OF ACTION ist : ol ea
pyright | ringeamertt
VIL REQUESTED IN 9 cueeck ures 6s AcCLASS ACTION DEMAND § CHECK YES only ifdemanded in complaint:
COMPLAINT: UNDER RULE 2%. 0 BCv PB. JURY DEMAND: woves = oNo
VIIL RELATED CASE(S) ie nubru ;
IF ANY , JUGBGE GOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
Bie2018 ‘s!Richard Liebowitz
‘POR OFPICE CSE OSL

RECEIPT § “MeOdgse 5:19-cv-00345/FE™Décument 4 Filed"@8/08/19 Page Mof 2™
18 4b Revere (Rew. 02795

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

Authoriby For Civil Cower Sheet

The JS 44 civil cover shect and the information contained hercin ncither replaces nor supplements the Clings and service of pleading or other papers as
required. by law, cxecpl as provided by local rubcs of court. This form, approved by the Judicial Conferences of the United States in Scplember 1974, is
required. bor the usc of thee Clerk of Court for the purposs of initiating the civil decket shoot Comsoquently, a civil cower sheet is submitted to the Clerk of
Court For cach civil complaint Gled. The attorney filing a case should complete the Ferm as follows:

L(a}

(b)

ici

IW.

Vi

VIL

¥IL

WIL.

Plaintiffs Defendants, Entice names (last, Orst, middle initial) of plaintit® and defendant. [Pthe plaintitt or dcbendant is a g@oveoument aponey, usc
onby the full name or standard abbreviations. [fihe plaintit® or detendant isan official within a perrecemment agency, identify first the aponey and

then the official, giving both name and tithe.

County of Residence. Por cach civil casc Sled, cxocpt U.S. plaintiff cascs, enter the name of the county where the first listed plainttf resides at the
time of filing. In U.S. plainttf cascs, cnber the name of the county in which the first listed defendant resides at the time of filing. (MOTE: In Land
condcmnation cascs, the county of residence of the "defendant" is the location of the tract of land invedecd.)

Attoroeys Enberthe tirm name, address, tclephone number, and atiorey of recerd. [EP there arc scyeral atbomeys. list thom on an. attachment, noting
in this section "(sec attachment".

Jurisdiction. The basis of jurisdiction is scl Porth under Rule Eja), P.R.Cy.P., which requires that jurisdictions be sheen in plowing: Placc an "A"
Lancet the bowes. [Pf there is more than one basis of jurisdiction, procedcnes is given in the order shown below.

United Statcs plaintitf. (1) Jurisdiction based on 28 USC. 1345 and 134E. Suits by agencies and officers of the United States arc included here.
United Statics dchendant. (2) When the plaintift is suing the United Statcs, its officers or agencics, place an "Xt" in this box.

Pederal question. (3) This reters to suits under 2B U.S.C, 1331, where jurisdiction ariscs under ihe Constitution of the Unibed Stabos, an amendment
te ihe Constitution, an actoat Congress ora treaty of the United States. In cases where the U.5. is a party, the U.S. plaintitt or defendant code takes
preeedenoc, and bee | or 2 dhowld be marked.

Diversity of citimcnship. (45 This ccters to suits under 28 US.C. 1952, where partics are citizens of different stabs. When Box 4 is chocked, the
citimcnship of the different partics must be checked. [Soc Section 1] below? STE: federal question actions take precedeace over diversity
cuMes. |

Residence (citizenship) of Priocipal Parties. Chis scction of the JS 44 is to he completed if diversity of citizenship was indicated abewe. Mark this
saction Cor cach principal party.

Nature of Suit. Placc an "X° in the appropraic bo. Cf there are multiple nature of svit codes associated with the cass. pick the naturc of suit coe
that is most applicable. Click here for Nature of Suit Code Descriptions.

Origin, Placcan"** inone of the scven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be remerred. to the district courts under Tithe 28 U.5.0. Section M41.
Remanded trom Appellabs Court. (3) Chock this box for cases remanded to the district court for further action. Use the dabe of remand as the fling
dtc.

Reinstabed or Reopened. (4) Chock this hee for cascs reinstated of roopened inthe district court. Use the reopening date as the filing dabc.
Transtorred From Another Gistrict. (25 Ror cases transferred under Tithe 26 ULS0C. Section 14040). Do not use this Por within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Chock this box when a multidistricl casc is transferred into the district under authority of Tithe 28 U5.C.
Section 1407.

Multidisirict Litigation —Gireet Pile. (EB) Cheek this bow when a multidistrict cast is fled in the same district as the Blaster MOL docket. PLEASE
NOTE THAT THERE 18 SOT AN ORDGIN CODE T. Origin Code 7 was weed for historical rcconbs and is neo Jenger rclewant duc te changes in
siabuc,

Cause of Action. Report the civil statute directly rclabed bo the cause of action and give a brick description of the causc. Do not cite jurisdictional
statutes ooless diversity. Example: U.S. Civil Statube: 47 USC 359) Brict Qescription: Unauthorized reocption of cable service

Requested ia Complaint. Class Action, Placc an "XX" in this boo if pou arc Cling a class action under Rule 23, P.R.Cy.P.
Demand. On this space enter the actual dollar ameunt being demanded. or indicate other demand, such as a preliminary injunction.
Jury Gemand. Cheek the appropriaic bee bo indicate whether or ned a jury is boing demanded.

Related Cass. This soction of the JS 44 is weed to reference related ponding cases, iPany. [P there are relabed pending casts, insert the docket
numbers and the concspanding judec namcs for such cascs.

Date and Attorney Signature, Date and sign the civil cover sheet.

Case 5:19-cv-00345-FL Document 4 Filed 08/08/19 Page 2 of 2
